DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-17 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Figures 1-7 are shown in Figures 1-5 of CN 104280241.  Figures 8-17 are shown in Figures 2-11 of CN 107023533.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "a control valves also comprise a third 2-position 2-way magnetic exchange valve” and “a third 2-position 4-way magnetic exchange valve" in lines 1-3 and “a third oil return pipe” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear, based on the use of the descriptor “third”, whether or not a “second” valve or oil return pipe exists, is required, is optional, or is missing.  Therefore, the Examiner is unable to determine the metes and bounds of the claims based on the lack of antecedent basis.  Perhaps claim 17 should be dependent upon claim 16.
Claim 17 recites the limitation “a control valves also comprise” in lines 1-2, however, claim 14 already requires the control valve reference in claim 13.  Therefore, it is unclear if this control valve is a new control valve of the same control valve.  The Examiner interprets the claim to refer to the same control valves.  Appropriate correction is required.
Claim 18 recites the limitation "a control valves also comprise a fourth 2-position 2-way magnetic exchange valve” and “a fourth 2-position 4-way magnetic exchange valve" in lines 1-3 and “a fourth oil return pipe” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear, based on the use of the descriptor “fourth”, whether or not “third” and “second” valves or oil return pipes exists, is required, is optional, or is missing.  Therefore, the Examiner is unable to determine the metes and bounds of the claims based on the lack of antecedent basis.  Perhaps claim 18 should be dependent upon claim 17.
Claim 18 recites the limitation “a control valves also comprise” in lines 1-2, however, claim 14 already requires the control valve reference in claim 13.  Therefore, it is unclear if this control valve is a new control valve of the same control valve.  The Examiner interprets the claim to refer to the same control valves.  Appropriate correction is required.
Claim 19 is also rejected based on its dependence upon claim 18.
Claim 20 recites the limitation "a control valves also comprise a fifth 2-position 2-way magnetic exchange valve” and “a fifth 2-position 4-way magnetic exchange valve" in lines 1-3 and “a fifth oil return pipe” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear, based on the use of the descriptor “fifth”, whether or not “fourth”, “third” and “second” valves or oil return pipes exists, is required, is optional, or is missing.  Therefore, the Examiner is unable to determine the metes and bounds of the claims based on the lack of antecedent basis.  Perhaps claim 20 should be dependent upon claim 18.
Claim 20 recites the limitation “a control valves also comprise” in lines 1-2, however, claim 14 already requires the control valve reference in claim 13.  Therefore, it is unclear if this control valve is a new control valve of the same control valve.  The Examiner interprets the claim to refer to the same control valves.  Appropriate correction is required.

Applicant’s Amendment to claims 17-18 and 20, has not addressed the issues presented in the rejection, and this amendment has further confused the issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (CN 104280241 A).
Considering claim 1, Jun discloses a mechanical performance testing device, comprising:
	-  a base 1 (Figures 1-4; [0006]);
-  a fixing means 3,5 (Figures 1-4; [0006-7]; [0025]; [0039-40]);
- a first testing means (Figures 1-4; [0008-12]) and a second testing means (Figures 1-5; [0013-23]);
-  wherein the base 1 is connected with the fixing means (Figures 1-4; [0005-9]); and
-  each of the first testing means and the second testing means is configured to cause the fixing means to move in various directions ([0043], rotation through torque application; [0016-23]; [0028], bending or compression through movement of connection shaft 8 coupled to clamp 5).
Considering claim 2, Jun discloses that the base comprises a pedestal 1 and a rotation axle 2, the pedestal is provided with a shaft block, one end of the rotation axle is installed on the shaft block by a thrust bearing ([0006-7]; [0039]), the other end of the rotation axle 2 is connected with the fixing means 3,5, and the first testing means is connected with the rotation axle 2 (Figure 4).
Considering claim 3, Jun discloses that the fixing means comprises a first fixing platform 3 and a second fixing platform 5, the first fixing platform is in cooperation with the second fixing platform to form a fixing cavity, one side of the first fixing platform away from the second fixing platform is provided with a first spline shaft, the first fixing platform is connected in a transmission way with the rotation axle through the first spline shaft, and the second fixing platform is connected with the second testing means (Figures 1-3; [0006-7]; [0025]; [0028]; [0039]; [0047]; [0051]).
Considering claim 4, Jun discloses that one side of the second fixing platform away from the first fixing platform is provided with a second spline shaft, and the second fixing platform is connected in a transmission way with the second testing means through the second spline shaft (Figures 1-3; [0025]).
Considering claim 5, Jun discloses that the fixing means also comprises a locking means, the locking means cooperates with the first testing means to implement a measurement of the torsional stiffness property, the locking means comprises a first locking hydraulic cylinder 7 and a second locking hydraulic cylinder 15, with the first locking hydraulic cylinder and the second locking hydraulic cylinder being installed symmetrically on two sides of the second fixing platform for fixing the second fixing platform (Figures 1-3; [0024-29]).
Considering claim 6, Jun discloses that the first testing means comprises a torsional testing unit, the torsional testing unit cooperates with the locking means to implement the measurement of the torsional stiffness property, the torsional testing unit comprises a turnplate and a twisting hydraulic cylinder 18, with the turnplate being installed on the rotation axle and being configured to be coaxial with the rotation axle, and with the twisting hydraulic cylinder being configured to apply torque on the turnplate for driving the rotation axle to rotate (Figures 1-4; [0010-12]; [0041-42]).
Considering claim 7, Jun discloses that the first testing means comprises a torsional testing unit, the torsional testing unit cooperates with the locking means to implement the measurement of the torsional property, the torsional testing unit comprises a turnplate, a first twisting hydraulic cylinder 18 and a second twisting hydraulic cylinder 24, with the turnplate being installed on the rotation axle and being configured to be coaxial with the rotation axle, both of the first twisting hydraulic cylinder and the second twisting hydraulic cylinder apply torque on the turnplate to drive the rotation axle to rotate (Figures 1-4; [0010-12]; [0041-42]).
Considering claim 8, Jun discloses that the second testing means comprises a bending testing unit, the bending testing unit is installed on the second fixing platform and can be configured to drive the second fixing platform to move in a preset direction (Figures 1-3, 5; [0016-23]; [0045-49]).
Considering claim 9, Jun discloses that the bending testing unit comprises a first bending hydraulic cylinder 6 and a second bending hydraulic cylinder 14, the stretching direction of the first bending hydraulic cylinder and the stretching direction of the second bending hydraulic cylinder are mutually perpendicular, both of the two stretching directions are both perpendicular to the axial direction of the rotation axle, the second fixing platform can be driven by the first bending hydraulic cylinder and/or the second bending hydraulic cylinder to move in preset direction (Figure 5; [0016-23]; [0045-49]).
Considering claim 10, Jun discloses that the bending testing unit also comprises a mounting part 8, the first bending hydraulic cylinder 6 and the second bending hydraulic cylinder 14 both being installed on the mounting part, the mounting part 8 and the second fixing platform 5 are connected through the second spline shaft in a transmission way (Figures 1-3 and 5; [0016-23]; [0045-49]).
Considering claim 11, Jun discloses that the mounting part 8 is provided with a first installation groove and a second installation groove, the first bending hydraulic cylinder connects with the mounting part by a first adapting piece, one end of the first adapting piece near the mounting part is located in the first installation groove, the second bending hydraulic cylinder connects with the mounting part by a second adapting piece, one end of the second adapting piece near the mounting part is located in the second installation groove (Figure 5; [0046-49].
Considering claim 12, Jun discloses that the second testing means also comprises a compression testing unit, the compression testing unit comprises a compressing hydraulic cylinder 10, one side of the mounting part away from the second fixing platform is connected with the compressing hydraulic cylinder through a flange (Figures 1-3; [0013-15]; [0044-47]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (CN 104280241 A) in view of Jun et al. (CN 107023533 A), hereafter Jun ‘533.
Considering claim 13, Jun fails to explicitly disclose the hydraulic cylinder control system.
However, Jun ‘533 teaches a fuel tank (hydraulic oil tank), an oil pump 10 and a control valves, and the fuel tank, the oil pump 10 and the control valves connect successively, the control valves are used to control the extend-retract of the compressing hydraulic cylinder 4, the control valves are used to control the extend-retract of the first bending hydraulic cylinder 2, the control valves are used to control the extend-retract of the second bending hydraulic cylinder 5, the control valves are used to control the extend-retract of the first twisting hydraulic cylinder 1 and the second twisting hydraulic cylinder 7, the control valves are used to control the extend-retract of the first locking hydraulic cylinder 3 and the second locking hydraulic cylinder 6 (Figures 2-11; Table 1; [0027-55]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a fuel tank, oil pump and control values as taught by Jun ‘533 in the invention by Jun.  The motivation for doing so is to provide a rational, optimized designed that safely operates a multi-dimensional test of differently, respectively or simultaneously loading of an elastic helicopter bearing (Jun ‘533, [0011-12]).
Considering claim 14, Jun fails to disclose the hydraulic cylinder control system.
However, Jun ‘533 discloses a check valve 9, a 2-position 3-way magnetic exchange valve 11, a first 2-position 2-way magnetic exchange valve 12 and a first 2-position 4-way magnetic exchange valve 13, the oil pump 10, the check valve 9 and the 2-position 3-way magnetic exchange valve connect successively 11, the 2-position 3-way magnetic exchange valve 11, the first 2-position 2-way magnetic exchange valve 12, the first 2-position 4-way magnetic exchange valve 13 and the compressing hydraulic cylinder connect 4 successively, the first 2-position 4-way magnetic exchange valve is used to control the extend-retract of the compressing hydraulic cylinder, the first 2-position 4-way magnetic exchange valve and the fuel tank are connected through a first oil return pipe (Figures 2-3, Table 1; [0034-35]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize control values as taught by Jun ‘533 in the invention by Jun.  The motivation for doing so is to provide a rational, optimized designed that safely operates a multi-dimensional test of differently, respectively or simultaneously loading of an elastic helicopter bearing (Jun ‘533, [0011-12]).
Considering claim 15, Jun fails to explicitly disclose an overflow valve.
However, Jun ‘533 teaches the use of an overflow valve 8 installed on the outlet pipe of the check valve 9 (Figure 2; [0008]; [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an overflow valve on the outlet of the check valve, as taught by Jun ‘533 in the invention by Jun.  The motivation for doing so is to provide working reliability and prevent overly high pressure damage (Jun ‘533, [0013]).
Considering claim 16, Jun fails to disclose a hydraulic control system.
However, Jun ‘533 teaches a second 2-position 2-way magnetic exchange valve 16 and a second 2-position 4-way magnetic exchange valve 17, the 2-position 3-way magnetic exchange valve 11, the second 2-position 2-way magnetic exchange valve 16, the second 2-position 4-way magnetic exchange valve 17 and the first bending hydraulic cylinder 2 connect successively, the second 2-position 4-way magnetic exchange valve is used to control the extend-retract of the first bending hydraulic cylinder, the second 2-position 4-way magnetic exchange valve and the fuel tank are connected through a second oil return pipe (Figures 6-7; Table 1; [0038-39]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize control values as taught by Jun ‘533 in the invention by Jun.  The motivation for doing so is to provide a rational, optimized designed that safely operates a multi-dimensional test of differently, respectively or simultaneously loading of an elastic helicopter bearing (Jun ‘533, [0011-12]).
Considering claim 17, Jun fails to disclose a hydraulic control system.
However, Jun ‘533 teaches a third 2-position 2-way magnetic exchange valve 14 and a third 2-position 4-way magnetic exchange valve 15, the 2-position 3-way magnetic exchange valve 11, the third 2-position 2-way magnetic exchange valve 14, the third 2-position 4-way magnetic exchange valve 15 and the second bending hydraulic cylinder 5 connect successively, the third 2-position 4-way magnetic exchange valve is used to control the extend-retract of the second bending hydraulic cylinder, the third 2-position 4-way magnetic exchange valve and the fuel tank are connected through a third oil return pipe (Figures 4-5; Table 1; [0036-37].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize control values as taught by Jun ‘533 in the invention by Jun.  The motivation for doing so is to provide a rational, optimized designed that safely operates a multi-dimensional test of differently, respectively or simultaneously loading of an elastic helicopter bearing (Jun ‘533, [0011]).
Considering claim 18, Jun fails to disclose a hydraulic control system.
However, Jun ‘533 teaches a fourth 2-position 2-way magnetic exchange valve 18 and a fourth 2-position 4-way magnetic exchange valve 20, the 2-position 3-way magnetic exchange valve 11, the fourth 2-position 2-way magnetic exchange valve 18 and the fourth 2-position 4-way magnetic exchange valve 20 connect successively, the first locking hydraulic cylinder 3 and the second locking hydraulic cylinder 6 both connect with the fourth 2-position 4-way magnetic exchange valve 20, the fourth 2-position 4-way magnetic exchange valve is used to control the extend-retract of the first locking hydraulic cylinder and the second locking hydraulic cylinder simultaneously, the fourth 2-position 4-way magnetic exchange valve and the fuel tank are connected through a fourth oil return pipe (Figures 8-11; Table 1; [0040-55]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize control values as taught by Jun ‘533 in the invention by Jun.  The motivation for doing so is to provide a rational, optimized designed that safely operates a multi-dimensional test of differently, respectively or simultaneously loading of an elastic helicopter bearing (Jun ‘533, [0011]).
Considering claim 19, Jun fails to disclose the hydraulic control valves.
However, Jun ‘533 teaches a non-return valve group controlled by hydraumatic, the first locking hydraulic cylinder and the second locking hydraulic cylinder both connect with the fourth 2-position 4-way magnetic exchange valve through the non-return valve group, the non-return valve group is used to control the extend-retract of the first locking hydraulic cylinder and the second locking hydraulic cylinder simultaneously.
Considering claim 20, Jun fails to disclose a hydraulic control system. 
However, Jun ‘533 teaches a fifth 2-position 2-way magnetic exchange valve 19 and a fifth 2-position 4-way magnetic exchange valve 21, the 2-position 3-way magnetic exchange valve 11, the fifth 2-position 2-way magnetic exchange valve 19 and the fifth 2-position 4-way magnetic exchange valve connect 21 successively, the first twisting hydraulic cylinder and the second twisting hydraulic cylinder both connect with the fifth 2-position 4-way magnetic exchange valve, the fifth 2-position 4-way magnetic exchange valve is used to control the extend-retract of the first twisting hydraulic cylinder and the second twisting hydraulic cylinder simultaneously, the fifth 2-position 4-way magnetic exchange valve and the fuel tank are connected through a fifth oil return pipe (Figures 8-11; Table 1; [0040-55]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize control values as taught by Jun ‘533 in the invention by Jun.  The motivation for doing so is to provide a rational, optimized designed that safely operates a multi-dimensional test of differently, respectively or simultaneously loading of an elastic helicopter bearing (Jun ‘533, [0011]).

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
Applicant has not addressed the Drawing Objections.
Applicant’s Amendment has not overcome the 112 Rejections.
Applicant’s Response does not mention the 112 Rejections.
With respect to claims 1-12 and the 102(a)(1) rejection by Jun et al. (CN 104280241 A), Applicant has agreed with the Examiner’s rejection, but has not cancelled or amended the claims in any way.  The rejection of claims 1-12 is Final.
With respect claims 13-20 (miswritten as 1-12 by the Applicant) and the 103 rejection by Jun et al. (CN 104280241 A) in view of Jun et al. (CN 107023522 A), Applicant has not pointed out any supposed errors in the rejection, and therefore, the arguments are not persuasive.  The rejection of claims 13-20 is Final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 7, 2022